EXHIBIT 1
                                                                                                    USOO6665500B2

(12) United States Patent                                                         (10) Patent No.:                 US 6,665,500 B2
       Snawerdt                                                                   (45) Date of Patent:                        Dec. 16, 2003

(54) DUAL-MODE FIBER OPTIC                                                          5,757,912 A       5/1998 Blow .......................... 380/21
        TELECOMMUNICATIONS SYSTEMAND                                                5,793,512   A     8/1998    Ryu ........................... 359/179
        METHOD                                                                      5,822,102   A    10/1998    Bodeep et al. .............. 359/167
                                                                                    5,896.211   A     4/1999   Watanabe ................... 359/124
                                                                                    5,920,416   A     7/1999    Beylat et al. ............... 359/181
(75) Inventor: Its Snawerdt, Melbourne Beach, FL                                    5,940,452. A      8/1999 Rich .......................... 375/347
                                                                                    5,946,119 A       8/1999 Bergano et al. ............. 359/124
                                                                                    5,953,139 A       9/1999 Nemecek et al. ........... 359/124
(73) Assignee: Oyster Optics, Inc., New York, NY                                    5,953,421. A      9/1999 Townsend .................... 380/21
                      (US)                                                          RE36,430 E       12/1999 Halbert-Lassalle et al. . 370/204
                                                                                    6,072,615 A       6/2000 Mamyshev ................. 359/183
(*) Notice:           Subject to any disclaimer, the term of this                   6,097.525 A       8/2000 Ono et al. .................. 359/181
                      patent is extended or adjusted under 35                       6,122,086 A       9/2000 Djupsjoebacka ............ 359/181
                      U.S.C. 154(b) by 344 days.                                    6,124,960 A       9/2000 Garthe et al. ............... 359/181
                                                                                    6,215,565 B1      4/2001 Davis et al. ................ 359/110
                                                                                    6.243,505 B1      6/2001 Bosso et al. .              ... 385/2
(21) Appl. No.: 09/772,018                                                          6.256,130 B1, 7/2001 Bülow ........................ 359/173
(22) Filed:     Jan. 29, 2001                                                             FOREIGN PATENT DOCUMENTS
(65)                  Prior Publication Data                                 EP                  O977382          2/2000
        US 2002/0101640 A1 Aug. 1, 2002                                      JP                 O6053904          2/1994
(51) Int. Cl." ................................................ H04B 10/04     cited by examiner
(52) U.S.C..g. ... 398/185.398/186:398/188                                   Primary Examiner Leslie Pascal
(58) Field of Search ................................. 559/180, 181,         Assistant Examiner-Christina Y Leung
                 559/182, 183, 184, 185, 186, 187, 188,                      (74) Attorney, Agent, or Firm-Davidson, Davidson &
                         110,398/185, 186, 188,202, 203, 204                 Kappel, LLC
(56)                     References Cited                                    (57)                      ABSTRACT
                  U.S. PATENT DOCUMENTS                                      An optical data transmitter includes at least one light Source,
       4.754,452. A        6/1988 Henry ......................... 370'ss     a phase state op                  modulating sh from the light
       4,824.201 A         4/1989 Kazovsky ..                   380/96.16    source, and a controller having an input for receiving an
       5,223,967 A         6/1993 Udd ........................... 359,119    electronic data stream, the controller in a first mode con
       5,239,306 A         8/1993 Siwiak et al. .......... 340/825.44        trolling the phase modulator So as to create phase-modulated
       5,291516 A          3/1994 Dixon et al. ................... 375/1     optical Signals in the light as a function of the electronic data
       5,319,438 A         6/1994 Kiasaleh .......          ... 356/345      Stream and the controller in a Second alternate mode
       5,455,698. A 10/1995 Udd .........                   ... 359/119      amplitude-modulating the light as a function of the elec
       5,483,370 A * 1/1996 Takahashi.                      ... 359/128      tronic data Stream. A dual-mode receiver, an optical data
       5,543,952 A   8/1996 Yonenaga et al.                  ... 359/181     transmission System and a dual-mode optical Signal are also
       5,577,087 A        11/1996 Furuya .............      ... 375/377      disclosed
       5,606,446 A         2/1997 Davis et al. ...           ... 359/173
       5,625,479 A         4/1997 Suzuki et al......      ... 359/135
       5,726,784. A        3/1998 Alexander et al. .......... 359/125                           19 Claims, 2 Drawing Sheets
U.S. Patent   Dec. 16, 2003   Sheet 1 of 2   US 6,665,500 B2
U.S. Patent   Dec. 16, 2003   Sheet 2 of 2         US 6,665,500 B2




                                             ÇOZ   8SB0O0WE|
                                                      US 6,665,500 B2
                               1                                                                         2
              DUAL-MODE FIBER OPTIC                                         The Sagnac-interferometer-based Systems thus are expen
         TELECOMMUNICATIONS SYSTEMAND                                    Sive to build and operate, and do not work particularly well
                    METHOD                                               with existing Systems.
                                                                            U.S. Pat. No. 6,072,615 purports to describe a method for
          BACKGROUND OF THE INVENTION                                    generating a return-to-Zero optical pulses using a phase
                                                                         modulator and optical filter. The RZ-pulse optical Signal
   1. Field of the Invention                                             transmitted over the fiber is easily readable by a detector.
   The present invention relates generally to telecommuni                   U.S. Pat. No. 5,606,446 purports to describe an optical
cations and more particularly to transmitters and receivers              telecommunications System employing multiple phase
for fiber optic networks.                                                compensated optical Signals. Multiple interferometric Sys
   2. Background Information                                             tems are combined for the purpose of multiplexing various
   In current fiber optic networks, an electronic data Stream            payloads on the same optical transmission path. The patent
is fed to a laser amplitude modulator. The laser amplitude               attempts to describe a method for providing fiber usage
modulator typically pulses or alters the laser output to create     15
                                                                         diversity using optical coherence length properties and a
an amplitude-modulated optical Signal representative of the              complex transmit/receive System. Each transmitter has a
electronic data Stream. The laser amplitude modulator and                Splitter, a plurality of fibers and a plurality of phase modu
laser thus define a transmitter for transmitting the optical             lators to create the multiplexed signal, which is then demul
Signal over an optical fiber, which is then received by a                tiplexed at the receiver. This System is complex and expen
receiver. The receiver for the amplitude-modulated optical               SVC.
Signals of the optical data typically includes a photodiode to             The phase-modulated based systems described above
convert the optical Signals back into the electronic data                moreover are not compatible with existing receivers, a major
Stream.                                                                  disadvantage.
   The reading of the amplitude-modulated optical data
Signals using a photodiode is Straightforward: the optical          25
                                                                                 SUMMARY OF THE PRESENT INVENTION
Signals either produce an electric output at the photodiode or              An object of the present invention is to provide a trans
they do not. As a result, an output electronic data Stream of            mitter for transmitting either phase-modulated or amplitude
ZeroS and ones is generated.                                             modulated optical Signals. An alternate or additional object
   However, optical fiber may be tapped. The optical fibers              of the present invention is to provide a receiver for receiving
can be spliced or even merely clamped So as to obtain optical            either phase-modulated or amplitude-modulated optical Sig
signals from the fiber. It also may be possible to tap fibers            nals.
without physically touching the optical fiber, for example by
reading energy emanating or dissipating along the fiber.                    The present invention provides a transmitter having at
Amplitude-modulated optical Signals, with their ease of                  least one light source, a phase modulator for phase modu
detection from a photodiode, require that only a Small              35
                                                                         lating light from the light Source, and a controller having an
amount of energy be tapped and passed through the photo                  input for receiving an electronic data Stream, the controller
diode in order to be converted into a tapped electronic data             in a first mode controlling the phase modulator So as to
Stream.                                                                  create phase-modulated optical Signals in the light as a
                                                                         function of the electronic data Stream and the controller in a
   To confront non-Secure optical and non-optical data lines,            Second alternate mode amplitude-modulating the light as a
it has been known to use public key/private key encryption          40   function of the electronic data Stream.
So that the data Stream being transmitted is encoded in a
format that makes it difficult to decode. Encryption however                The present invention thus permits a phase-modulated
has Several drawbacks, including the need for extra proceSS              transmission mode or an amplitude-modulated transmission
ing Steps and time. Moreover, public key/private key                     mode, or both a phase and amplitude modulated transmis
encrypted data can be cracked, and the devices and algo             45   Sion mode, which can permit the transmitter to work with
rithms for doing So are constantly improving.                            different types of receivers. An optical fiber typically con
   U.S. Pat. No. 5,455,698 purports to disclose a secure fiber           nects the transmitter of the present invention to the receiver.
optic communications System based on the principles of a                    The controller in the first mode preferably phase
Sagnac interferometer. A data transmitter is a phase modu                modulates the light as a function of an output of a delayed
lator for modulating counter-propagating light beams Sent           50   feedback exclusive-orgate having the electronic data Stream
by a receiver round a loop. The receiver includes a light                as an input. The first mode is thus a highly Secure data
Source, a beamsplitter for Splitting light from the light Source         transmission mode, as described in co-owned and
into counter-propagating light beams and for receiving the               co-pending U.S. patent application Ser. No. 09/765,153,
phase-modulated light beams, and an output detector. U.S.                entitled “Secure Fiber Optics Telecommunications System
Pat. No. 5,223,967 describes a similar Sagnac                       55   and Method” and filed on Jan. 17, 2001, the entire disclosure
interferometer-based System operating over a Single optical              of which is hereby incorporated by reference herein.
fiber.                                                                      In the Second mode, the light may be amplitude modul
   The Sagnac-interferometer-based Systems described in                  lated either by altering the energy provided to the light
these patents have the disadvantage that they require the                Source or by altering the light emitted by the light Source.
light to travel over a loop, whether back and forth in a Single     60   The light Source preferably is a laser, for example a Semi
fiber or over a long length looped fiber. As a result, either the        conductor laser operating at a 1550 nm, or other, wave
link budget for the single fiber must be doubled or else a               length.
looped fiber with Significant and expensive extra length of at              In the Second mode, the light may be amplitude modul
least twice that of a single fiber must be laid between the              lated either in direct relation to an input data Stream (known
transmitter and the receiver. Moreover, the receiver contains       65   as the direct Second or amplitude-modulated mode), or as a
the light Source, as opposed to the current installed base               function of an output of a delayed-feedback exclusive-or
where the transmitter has the light Source.                              gate having the electronic data stream as an input (known as
                                                     US 6,665,500 B2
                           3                                                                         4
the delayed second or amplitude-modulated mode). In the                 modes by a bit Set in a packet. For example, the current
delayed Second mode, the optical Signal may or may not also             packet being received Sets the receiver to the proper receive
be phase modulated. In the direct Second mode, the                      mode for the next packet.
amplitude-modulated optical signals Sent by the transmitter                The present invention also provides a dual-mode optical
can be read common receivers, or by the receiver of the                 transmission System comprising a transmitter for transmit
present invention. In the delayed Second mode, the                      ting amplitude-modulated Signals in a first mode and phase
amplitude-modulated optical signals can be read by the                  modulated Signals in a Second mode, an optical fiber con
receiver of the present invention as well as by the receiver            nected to the transmitter, and a receiver having an
of incorporated-by-reference U.S. patent application Ser.               interferometer being connected to the optical fiber. The first
No. 09/765,153, entitled “Secure Fiber Optics Telecommu                 and Second mode Signals can be read by the receiver, and can
nications System and Method” and filed on Jan. 17, 2001.                be Switched based on either an operator input or packet
   The controller preferably has two circuits, a first circuit          based data.
for controlling the phase modulation and a Second circuit                  The present invention also provides a method for trans
controlling the amplitude modulation. Preferably, a Switch,             mitting optical data in two modes comprising the Steps of
which may be composed of hardware or Software, is pro              15
                                                                           phase modulating light from at least one light Source
Vided to activate the first mode, the delayed Second mode, or                 during a first transmission mode So as to transmit
the direct Second mode. An operator may set the Switch of                     phase-modulated optical data; and
a first transmitter to the first mode, the delayed Second mode,            amplitude modulating light from the at least one light
or the direct Second mode, So that the transmitter generally                  Source during a Second alternate transmission mode So
always operates in that mode.                                                 as to transmit amplitude-modulated optical data.
   Alternately, the Switch can be controlled by bit data in a              Preferably, the at least one light Source is a single laser.
packet of a packet-based data input Stream. The bit data may               The amplitude modulating Step may include amplitude
be set for example to Zero or one or two or three, So that the          modulating the light as a direct function of an input elec
data contained in the packet is Sent either via the first mode     25   tronic data Stream, or as a function of an output of a
or via the direct Second mode or the delayed Second mode                delayed-feedback exclusive-orgate.
with no phase modulation or the delayed Second mode with                   The method may further include switching between the
phase modulation as a function of the bit data. The trans               phase modulating and the amplitude modulating Steps as a
mitter thus produces an alternating amplitude-modulated                 function of a packet bit Set.
and phase-modulated data Stream, which can be read by a                   Also provided by the present invention is an optical Signal
receiver of the present invention. The packets preferably               comprising amplitude-modulated Signals representative of
contain data regarding the transmission mode for the next               an input data Stream during a first time period and phase
packet So as to permit the receiver to have time to Switch              modulated Signals representative of the input data Stream
between alternate receive modes.                                        during a Second time period Subsequent or prior to the first
   Both the operator-Set and packet-Switched Systems have          35   time period.
the advantage that telecommunications providers can pro                    It should be understood however that, while phase
vide customers differentiated Services, for example a Secure            modulated Signals are preferred in the Secure transmission
mode and a non-Secure mode, although the bit-based method               mode, under certain circumstances a mixture of phase and
provides carriers more options for devising Service levels.             amplitude modulation could be possible. For example,
   The at least one light Source may include two lasers, a first   40   amplitude modulated Signals not related to the input optical
laser for the amplitude-modulated Signals, and a Second                 data Stream could be transmitted during the Secure phase
laser for the phase-modulated Signals. A coupler couples the            modulation mode without necessarily affecting Security.
light from the two lasers together. Preferably, however, a                    BRIEF DESCRIPTION OF THE DRAWINGS
Single laser directly next to the phase-modulator is provided.
This prevents delay between the laser and the phase                45     Two preferred embodiments of the present invention are
modulator when modes are Switched.                                      described below by reference to the following drawings, in
                                                                        which:
   The present invention also provides a receiver for receiv
ing optical Signals, the optical signals including both phase              FIG. 1 shows a preferred embodiment of a transmitter of
modulated optical Signals and direct amplitude-modulated                the present invention;
optical Signals. The receiver includes an interferometer for       50      FIG.2 shows a preferred embodiment of a receiver of the
reading the phase-modulated Signals and a detector to read              present invention; and
the direct amplitude-modulated optical Signals.                            FIG. 3 shows details a packet for possible use with the
   The receiver also may read delayed amplitude-modulated               transmitter of the present invention
optical Signals through the interferometer.                                             DETAILED DESCRIPTION
                                                                   55
   Preferably, an energy level detector is also provided at the
receiver for measuring light energy in a fiber.                            FIG. 1 shows a preferred embodiment of a dual-mode
   Preferably, the Second light path has a delay with respect           transmitter 10 according to the present invention for trans
to the first light path, the delay being matched to a delay at          mitting signals to an optical fiber 20. Transmitter 10 includes
the transmitter during the phase-modulated transmission                 a single laser 12, for example a Semiconductor laser emitting
mode and the delayed Second amplitude-modulated mode.
                                                                   60   a narrow band of light at approximately 1550 nm, or at other
                                                                        wavelengths. Light emitted from laser 12 passes through a
   The receiver can read a mixed optical Signal of both                 phase modulator 16, for example a Mach-Zender phase
phase-modulated and direct and delayed amplitude                        modulator, directly next to or part of the same package as
modulated Signals, with the direct amplitude-modulated                  laser 12. The light may be depolarized by a depolarizer 14.
Signals being read off the third path.                             65   An electronic controller 18, for example a PLC, controls
   The receiver can be set by an operator to receive in one             phase modulator 16 and the amplitude of the light output of
of the three modes, or can be Switched to the various receive           laser 12, for example through pulsing the laser.
                                                     US 6,665,500 B2
                             S                                                                          6
   Controller 18 directs the input data DSI to a direct                 through a splitter, with one path having an optical delay
amplitude modulation circuit 80 and to a circuit 82 having              similar to the delay 120. The light recombines in a coupler
a delayed-feedback exclusive-or gate 118. Input data DSI                so that input stream DSI can be reconstituted.
forms one input of exclusive-orgate 118. The other input of                Receiver 10 shown in FIG. 2 is a preferred embodiment
the delayed-feedback exclusive-or gate 118 is a feedback           5    permitting three modes. However, the present invention also
loop 119, which feeds back the output of exclusive-orgate               encompasses a transmitter with the phase-modulated mode
118, and has an electronic delay circuit 120, which causes a            and only one of the direct and delayed amplitude-modulated
delay, for example, a certain number of bits later. Delayed             modes. A transmitter with the phase-modulated mode and
feedback exclusive-orgate 118 outputs the output electronic             the direct amplitude-modulated mode only, for example, is
data stream OP. The data OP exiting circuit 82 is directed              backwards-compatible with existing receivers in the
both to a Switch 84 and a phase modulator controller 86.                amplitude-modulated mode and yet can provide a Secure and
Direct circuit 80 also supplies an input with data DSI to               non-Secure mode with receivers having an interferometer as
Switch 84.                                                              disclosed herein. A transmitter with the phase-modulated
   The output of Switch 84 is directed to an amplitude                  mode and the delayed amplitude-modulated mode only
controller 88 for laser 12, which during an amplitude modu         15   provides Secure and non-Secure modes and is compatible for
lation mode is modulated according to the output from                   both modes with the receiver disclosed in U.S. patent
Switch 84. Amplitude controller 88, during an amplitude                 application Ser. No. 09/765,153, entitled “Secure Fiber
modulation mode, thus amplitude modulates the laser 12 So               Optics Telecommunications System and Method” and filed
that an amplitude-modulated Signal 23, representative of                on Jan. 17, 2001.
either the data DSI or OP, passes to fiber 20.                             The present invention also provides a receiver compatible
   During an amplitude modulation mode, phase modulator                 with existing transmitters, with the transmitter disclosed in
controller 86 either does not phase modulate the light, or              U.S. patent application Ser. No. 09/765,153, entitled “Secure
phase modulates based upon the output of the delayed                    Fiber Optics Telecommunications System and Method” and
feedback exclusive-or circuit 82.                                       filed on Jan. 17, 2001, and with the transmitter of the present
                                                                   25
  When Switch 84 receives data from circuit 82, the laser               invention.
amplitude is a function of the output OP of the delayed                   As shown in FIG. 2, receiver 30 can receive either direct
feedback exclusive-or gate 118. The transmitter 10 thus                 or delayed amplitude-modulated Signals as well as phase
transmits in a delayed-feedback exclusive-or amplitude                  modulated Signals. Receiver 30 includes a coupler/splitter
modulated mode, defined herein as the delayed amplitude                 31, functioning as a splitter. Splitter 31 splits off a portion of
modulated mode. When Switch 84 receives data DSI from                   the light, directing part of the optical energy to an energy
direct circuit 80, the laser amplitude is a direct function of          level or tap detector 33 and passes the remaining light to a
the input electronic data DSI. The transmitter 10 thus                  Second coupler/splitter 32.
transmits in the direct amplitude-modulated mode.                          Splitter 32 splits light to a photodiode 35 for converting
   During the alternate phase-modulation mode, the ampli           35   amplitude-modulated optical signals into electrical Signals.
tude controller 88 directs the laser to emit constant                   The receiver also has an interferometer 40 receiving the rest
wavelength, non-pulsed light. Depending on the output OP                of the light from splitter 32. The interferometer 40 has a
of circuit 82, phase modulator 16 then either imparts a                 coupler/splitter 34, functioning as a splitter, and a coupler/
known initial phase shift to the light which could be 0                 Splitter 36, functioning as a coupler.
degrees or else imparts another known offset phase shift           40      Detector 33 monitors, during the phase-modulation trans
preferably equal to the known initial phase shift--180                  mission mode, the light energy in the fiber 20 via the light
degrees on the light passing through phase modulator 16. An             energy coupled to the detector by splitter 31. If the amplitude
optical Signal 22, which represents a stream of binary bits,            drops during this mode, most likely from a tap, the detector
is thus created. Optical signal 22 is transmitted over fiber 20.        alerts the receiver and can, for example, Sound an alarm or
This signal provides a Secure data transmission mode. The          45   alert network maintenance perSonnel. Additionally, Since the
phase-modulated Signal must be read with an interferometer              receiver is generally part of a component box, which also
having a proper delay path, and any tap to obtain enough                includes a transmitter, the component box transmitter can
light to read the phase-modulated Signal is easily detectable.          Send a signal back to the component box containing trans
   In the direct amplitude modulated mode, a Standard                   mitter 10 So as to instruct transmitter 10 to Stop sending data,
receiver can read the Signals 23.                                  50   or to Send data over a Standby fiber. During an amplitude
   In the delayed amplitude modulated mode, Signals OP are              modulation transmission mode, the detector 33 can be set to
Sent in a pulsed fashion. These Signals can be read by the              a different trip level.
receiver disclosed in incorporated-by-reference U.S. patent                Optical signals 22, 23 in fiber 20, after passing splitter 31
application Ser. No. 09/765,153, entitled “Secure Fiber                 and splitter 32, enter interferometer 40 at an input 41 of
Optics Telecommunications System and Method” and filed             55   splitter 34. Splitter 34 splits the light entering input 41, so
on Jan. 17, 2001. A standard receiver with a photodiode also            that the signals 22, 23 travel over both a first fiber 43 and a
could read the delayed amplitude modulated Signals. The                 second fiber 45. A depolarizer 48 may depolarize light
photodiode output could then be split into two legs, with one           passing through fiber 43, preferably, or fiber 45 as an
leg having a delay, which must be similar to the delay 120              alternative. Second fiber 45 includes a delay fiber 46 which
in the delayed-feedback exclusive-orgate 118. The two legs         60   may include a fiber loop of a desired length. Delay fiber 46
are then passed through an exclusive-orgate to obtain the               then provides an input to coupler 36 which recombines the
proper signal DSI.                                                      delayed signal with the non-delayed signal propagating
   In the phase-modulated mode, the phase-modulated Sig                 through fiber 43 and depolarizer 48 at output 42. The
nals 22 can read by the receiver disclosed in incorporated-by           physical delay imposed by the interferometer 40 in the
reference U.S. patent application Ser. No. 09/765,153,             65   second light path through fiber 45, with its delay loop 46,
entitled “Secure Fiber Optics Telecommunications System                 with respect to light passing through the first light path
and Method” and filed on Jan. 17, 2001. The signals 22 pass             through fiber 43 and depolarizer 48 is selected to match as
                                                     US 6,665,500 B2
                                7                                                                    8
closely as possible an electronic delay time imposed by                Depending on the mode data, the transmitter transmits in a
electronic delay circuit 120 of the controller 18. If the first        phase-modulated or amplitude-modulated mode. If the
path in the interferometer 40 has a length L1 and the second           transmitter is similar to transmitter 30, the mode data further
path a length L2, the length L2 is Selected, preferably by             includes whether to amplitude-modulate in direct or delayed
sizing loop 46, as a function of L1, the Speed of light V in           mode. Preferably, the mode data 203 is set not for its own
fibers 43 and 45, the light propagation delay through the              packet N, but for the following packet N+1, thus providing
depolarizer 48, DPD, and the electronic delay time ED. The
Speed of light in the fibers may be estimated as a function of         a buffer time for the receiver to change modes. Thus, when
the wavelength and the type of fiber used. The length L1 is            packet N+1 is received, the receiver is Set to the proper
known. When depolarizer 48 is in path 43, L2 is then chosen            receive mode. The mode data could also be set more than
to approximate, and preferably equal, the amount (ED+                  one packet ahead, for example N-2.
DPD)* v--L1.                                                             If both a dual mode transmitter and a dual mode receiver
   The phase-modulated Signals 22 recombining at output 42             are used in a System, a telecommunications Service provider
thus recombine the signal OP with a delayed signal OPD,                thus could charge certain customers for an enhanced Secure
delayed by an amount of time equivalent to the electronic         15   mode Service for their packet-based data, while permitting
delay time ED. If the data in the OP and OPD signals each              other customers to Send data in a non-Secure mode in their
represents a Zero, or each represents a one, at the inputs 44          packets.
and 47 to coupler 36, the signals 22 will destructively
interfere when recombined at output 42 of coupler 36.                    An alternate embodiment of the transmitter of the present
Output detector 38 then detects no light and a produces a              invention can include two lasers, with the first laser being
Zero signal. If one of the data bits in the OP and OPD signals         controlled during the amplitude modulation modes. The
represents a Zero and the other one represents a one, at the           Second laser is a continuous wave laser modulated by a
inputs 44 and 47 to coupler 36, the signals will construc              phase modulator in the alternate Secure mode. A coupler
tively interfere when recombined at coupler output 42. This            couples the light from the first laser and Second lasers
is true for both phase-modulated and amplitude-modulated               together, So that the optical Signal for either mode travels
                                                                  25
Signals. Output detector 38 then detects light and produces            over a single fiber.
an electronic Signal representative of a one. When receiving             What is claimed is:
phase-modulated Signals or the delayed amplitude                         1. An optical data transmitter comprising:
modulated Signals, detector 38 thus outputs the input data
stream DSI. A filter 50 can be provided to filter out noise or           a laser,
other minor inaccuracies in the recombination of the Signals.            a phase modulator for phase modulating light from the
This stream is transmitted via a Switch 39 to output 37.                   light Source; and
   The interferometer 40 comprising coupler/splitter 34 and              a controller having an input for receiving an electronic
36, fibers 43 and 45, delay fiber 46, and depolarizer 48                   data Stream, the controller in a first mode controlling
functions as an optical eXclusive-orgate with one input leg       35       the phase modulator So as to create phase-modulated
delayed for Signals arriving at input 41 of coupler 34.                    optical Signals in the light from the laser as a function
Interferometer 40 as a whole thus optically and physically                  of the electronic data Stream and the controller in a
“decodes” the signal OP produced by the delayed-feedback                    Second alternate mode amplitude-modulating the light
exclusive-orgate 118.                                                       from the laser as a function of the electronic data
   When receiving direct amplitude modulated Signals, the         40        Stream, the first mode and the Second mode occurring
detector outputs a signal that is meaningleSS. Switch 39 is                 at different times.
thus set to receive an input from photodiode 35, which is                2. The transmitter as recited in claim 1 wherein the
representative of stream DSI, and thus stream DSI is sent to           controller in the Second mode amplitude modulates the light
output 37.                                                             in direct relation to the input data Stream.
   The receiver of the present invention thus can receive         45
                                                                         3. The transmitter as recited in claim 1 wherein the
both direct amplitude-modulated Signals and phase                      controller in the Second mode amplitude modulates the light
modulated signals. The receiver 30 also could include a                as a function of an output of a delayed-feedback exclusive
circuit after photodiode 35 so as to convert the delayed               or gate having the electronic data Stream as an input.
amplitude-modulated Signals to the Stream DSI. In this case,             4. The transmitter as recited in claim 1 wherein the
the output detector 38 would only be used to read the             50   controller has a Switch for Switching between the first and
phase-modulated Signals.                                               Second modes.
   Controlling of the change between Secure mode and the                 5. The transmitter as recited in claim 4 wherein the Switch
amplitude-modulated modes can function in a variety of                 is operator-activated.
ways, depending on the overall System configuration. With                 6. The transmitter as recited in claim 1 wherein the Switch
the transmitter 10 and the receiver 30, an operator can           55
                                                                       is bit-data activated.
configure the transmitter 10 and receiver 30 so that the                  7. The transmitter as recited in claim 6 wherein bit data
System functions in any of the three modes.                            contained in a packet activates the Switch.
   If the System includes a dual-mode transmitter (defined               8. The transmitter as recited in claim 1 wherein the laser
herein as a transmitter with a phase-modulation mode and               is directly adjacent the phase-modulator.
one or more amplitude-modulation modes), an input packet          60      9. The transmitter as recited in claim 1 wherein during the
data bit also could be used to set the mode.                           Second mode the phase-modulator provides a constant or no
  Signal 25 in FIG. 2 is shown as a combination of                     phase-modulation change.
amplitude-modulated Signals 23 and phase-modulated Sig                    10. An optical data transmitter comprising:
nals 22, which occurs for example when packets with                       a light Source,
different modes are Sent one after another.                       65      a phase modulator for phase modulating light from the
   FIG. 3 shows an example of Such a packet 200 having a                     light Source; and a controller having an input for
data payload 201, and address 202, and mode data 203.                        receiving an electronic data Stream, the controller in a
                                                     US 6,665,500 B2
                              9                                                                     10
     first mode controlling the phase modulator So as to                 16. A dual-mode optical transmission System comprising:
     create phase-modulated optical Signals in the light from            a transmitter having a laser for transmitting amplitude
     the light Source as a function of the electronic data                 modulated Signals in a first mode and phase-modulated
     Stream and the controller in a Second alternate mode                  Signals in a Second mode and a controller for Switching
      amplitude-modulating the light from the light Source as 5             an output of the laser between the first mode and the
      a function of the electronic data Stream; wherein the                Second mode, the Second mode occurring at a different
      controller in the first mode preferably phase-modulates       time than the first mode;
      the light as a function of an output of a delayed
      feedback exclusive-or gate having the electronic data      an  optical fiber connected to the transmitter; and
      Stream as an input.                                     10 a receiver having an interferometer being connected to the
   11. A receiver for receiving optical Signals, the optical        optical fiber.
Signals including both phase-modulated optical Signals and       17. A method for transmitting optical data in two modes
direct amplitude-modulated optical Signals, the receiver comprising the Steps of:
comprising:                                                      phase modulating light from a laser during a first trans
   an interferometer for reading the phase-modulated Sig 15         mission mode So as to transmit phase-modulated opti
     nals, and                                                             cal data; and
   a detector to read the direct amplitude-modulated optical             amplitude modulating light from the laser during a Second
      Signals;                                                             alternate transmission mode So as to transmit
   wherein the interferometer receives delayed amplitude                   amplitude-modulated optical data, the Second alternate
      modulated optical Signals.                                           transmission mode occurring at a time Separate from
   12. The receiver as recited in claim 11 further comprising              the first transmission mode.
a Switch for Switching between an output of the interferom                18. The method as recited in claim 17 wherein during the
eter and another output of the detector.                               first transmission mode the light is not amplitude
  13. The receiver as recited in claim 12 wherein the Switch      25
                                                                       modulated.
is operator-controlled.                                                  19. The method as recited in claim 17 wherein during the
   14. The receiver as recited in claim 12 wherein the Switch          Second alternate transmission mode the light is both
is bit-data controlled.                                                amplitude-modulated and phase-modulated.
  15. The receiver as recited in claim 11 further comprising
an energy level detector for measuring light energy in a fiber.                             k   k   k     k   k
